Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2006

Mangrum v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3818




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Mangrum v. Comm Social Security" (2006). 2006 Decisions. Paper 916.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/916


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-3818
                                  ________________

                                   Virgil N. Mangrum

                                           v.

                               Jo Anne B. Barnhart,
                            Commissioner of Social Security

                      ____________________________________

                    On Appeal From the United States District Court
                              For the District of Delaware
                            (D. Del. Civ. No. 04-cv-00149)
                      District Judge: Honorable Joseph J. Farnan
                    _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 9, 2006

          BEFORE: BARRY, CHAGARES and COWEN, CIRCUIT JUDGES

                                 (Filed June 12, 2006 )
                              _______________________

                                     OPINION
                              _______________________




PER CURIAM

      Virgil Mangrum claims that the Administrative Law Judge (“ALJ”) erred by

denying his claim for supplemental security income (“SSI”) under title XVI of the Social
Security Act, 42 U.S.C. § 1381 et seq. The District Court granted summary judgment to

the Commissioner of Social Security (“Commissioner”), affirming the Commissioner’s

final decision denying the his claim. For the reasons below, we will affirm.1

       As we write primarily for the parties, we give only a brief description of the facts.

Mangrum filed the present application for supplemental security income in February

2001. He claims that chronic lower back pain, which resulted from a car accident in

August 1998, prevents him from working. He was 45 years old at the time of the

accident. Mangrum holds a GED and completed a computer literacy course after the

accident. His past work experience is mostly light to medium unskilled labor. He had

surgery in 2003 for his back pain, a provocative discography.

       In order to collect SSI, Mangrum must prove that he is unable to work in because

of a “medically determinable physical or mental impairment” which lasts at least twelve

months. 42 U.S.C. § 1382c(a)(3)(A). It is Mangrum’s burden to provide evidence of his

impairment. 42 U.S.C. § 423(d)(5)(A). Statements from physicians which are without

explanation and are unsupported by diagnostic findings or a medical explanation are not

sufficient to prove disability in the fact of conflicting evidence. Jones v. Sullivan, 954



   1
     We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). Like the
District Court’s, our review of the record is limited to whether there is substantial
evidence to support the decision of the ALJ. Plummer v. Apfel, 186 F.3d 422, 427 (3d
Cir. 1999). We are bound by the ALJ’s findings of fact if they are supported by
substantial evidence. Id. Substantial evidence is “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Reefer v. Barnhart, 326 F.3d
376, 379 (3d Cir. 2003).

                                              2
F.2d 125, 129 (3d Cir. 1991); See also Plummer v. Apfel, 186 F.3d 422, 430 (3d Cir.

1999) (“The ALJ was entitled to place greater reliance on the doctor’s full medical

opinion than his cursory answers to the interrogatories.”).

       Mangrum objects to the ALJ’s refusal to credit statements from his treating

physicians that he is disabled. He points to certifications from two treating physicians

that he could not work due to chronic back pain. The one-page certifications do not

provide any explanations, medical details, or diagnostic findings. Other physicians gave

medical details but did not assess whether he is functionally limited or disabled. Dr.

Witherell, for example, states that Mangrum has a degenerative disk disease that might

result in lower back pain, but does not state whether he was or is limited from working.

       The ALJ reviewed and discussed the substantive medical information provided by

Mangrum. The ALJ noted that treating physicians had variously stated that Mangrum had

a full range of motion and no musculoskeletal or neurologic abnormalities. The ALJ also

found that both his observations at the hearing and Mangrum’s own account of his daily

activities were inconsistent with a functional disability.

       Additionally, the state physicians who reviewed the reports of the various treating

physicians concluded that Mangrum was capable of a full range of light work. The ALJ

credited these reports over Mangrum’s medical certifications because they were more

consistent with the substantive medical evidence. See 20 C.F.R. § 416.927(d)(4). The

ALJ found that the one-page certifications were not entitled to any special weight because



                                              3
they were conclusory and unsupported by medical evidence. See § 416.927(d)(2). The

ALJ did not err by crediting the opinions from state physicians over the certificates. See

Jones, 954 F.2d at 129 (conclusory statements of disability from Jones’ treating

physicians were not controlling when two state agency physicians evaluated the relevant

medical evidence and concluded that the evidence did not show a condition that would

preclude gainful employment).

       Because we find that the ALJ’s decision is supported by substantial evidence, we

will affirm the judgment of the District Court.




                                             4